Case 4:19-cv-02901 Document 166-7 Filed on 04/19/21 in TXSD Page 1 of 4




                          Exhibit 7
    Case 4:19-cv-02901 Document 166-7 Filed on 04/19/21 in TXSD Page 2 of 4




December 4, 2017
                                            CASE NO. 2014-090

                                 SETTLEMENT OF CHARGES AGAINST
                                       EOX HOLDINGS, LLC,
                                       ANDREW GIZIENSKI, &
                                          ERIC TORRES

Exchange Rules:

     Rule 4.01 - Duty to Supervise

     Every Person shall diligently supervise the Exchange-related activities of such Person's employees
     and shall be responsible for the acts and omissions of such employees.

     Rule 4.02(i) - Trade Practice Violations

     In connection with the placement of any order or execution of any Transaction, it shall be a violation
     of the Rules for any Person to . . . [d]isclose or divulge the buy or sell order of another Person except
     (1) in furtherance of executing the order, (2) at the request of an authorized representative of the
     CFTC, or (3) pursuant to sub-paragraph (k) of this Rule regarding certain pre-execution
     communications.

     Rule 4.04 - Conduct Detrimental to the Exchange

     It shall be a violation of the Rules for any Person to fail to conform to, the Rules or the procedures of
     the Exchange or the Clearing Organization, or to engage in conduct or practices inconsistent with
     just and equitable principles of trade or conduct detrimental to the best interests of the Exchange.

     Rule 4.07(a)(ii)(A) - Block Trading

     Privately negotiated Transactions may be entered into with respect to Commodity Contracts
     designated by the Exchange for such purpose (hereinafter referred to as "Block Trades"), provided
     that all of the following conditions are satisfied:
          ....
     (ii) Each buy or sell order underlying a Block Trade must: (A) state explicitly that it is to be, or may
     be, executed by means of a Block Trade . . . .

     Rule 6.08(b)(i) - Order Ticket Requirements

     Each Person who is a Futures Commission Merchant, an introducing broker or an equivalent foreign
     intermediary receiving a Customer's or Option Customer's order shall immediately upon receipt
     thereof prepare a written record of such order in non-erasable ink, including the account identification




Contact Us / Media Inquiries
    Case 4:19-cv-02901 Document 166-7 Filed on 04/19/21 in TXSD Page 3 of 4




     and order number, and shall record thereon, by time-stamp or other timing device, the date and time
     to the nearest minute, the order is received, and in addition, for Option Customer's orders the time,
     to the nearest minute, the order is transmitted for execution.

Summary:

A Hearing Panel of the Exchange’s Business Conduct Committee (“BCC Subcommittee”) determined the
following:

EOX Holdings, LLC (‘EOX”), a registered introducing broker, may have violated the following Exchange
Rules:

     Rule 4.01 by (i) failing to adequately supervise the Exchange-related activities of its brokers between
     August 2013 and July 2014; and (ii) failing to adequately supervise the Exchange-related activities of
     Andrew Gizienski (“Gizienski”), a voice broker employed by EOX, in connection with his exercise of a
     power of attorney for a discretionary account.

     Rule 4.04 by failing to supervise the exercise of a power of attorney by Gizienski for a discretionary
     account; and

     Rule 6.08(b)(i) by failing to comply with recordkeeping requirements.

Andrew Gizienski, a voice broker employed by EOX, may have violated:

     Exchange Rule 4.04 in connection with the trading of a discretionary account opposite EOX
     customer orders;

     Exchange Rule 4.07(a)(ii)(A) by executing inadequately-documented block trades by accepting an
     alleged standing verbal order; and

     Exchange Rule 4.02(i) by disclosing customer information.

Eric Torres, a voice broker employed by EOX, may have violated:

     Exchange Rule 4.07(a)(ii)(A) by executing inadequately-documented block trades by accepting an
     alleged standing verbal order.

Penalty:

The BCC Subcommittee ordered:

     EOX to pay a monetary penalty of $442,500 and cease and desist from future violations of Exchange
     Rule 4.01 and 6.08(b)(i).




Contact Us / Media Inquiries
    Case 4:19-cv-02901 Document 166-7 Filed on 04/19/21 in TXSD Page 4 of 4




     Gizienski to pay a monetary penalty of $50,000 and be denied access to all of the Exchange’s
     markets for a period of six (6) weeks and cease and desist from future violations of Exchange Rules
     4.02(i) and 4.07(a)(ii)(A); and

     Torres to pay a monetary penalty of $7,500 and cease and desist from future violations of Exchange
     Rule 4.07(a)(ii)(A).

Effective Date: December 4, 2017

Linked to: 2014-090 - Susquehanna Energy Partners
           2014-090 - Jason Vaccaro & AC Power Financial Corporation

FOR MORE INFORMATION

Jason Fusco                             Frances M. Mendieta
jason.fusco@theice.com          -or-    frances.mendieta@theice.com
(212) 748-4021                          (312) 836-6748




Contact Us / Media Inquiries
